In re North American Land Company Inc. et al.; Stream, Matilda Gray; Stream Family Limited Partnership; HHS Naked Ownership Trust; SGSL Naked Ownership Trust; WGS Naked Ownership Trust; Harold Stream Investment Trust; Stream, Harold Investment Trust; Sandra Stream Investment Trust; Stream, Sandra Investment Trust; Gray Stream Investment Trust;—Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of Cameron, 38th Judicial District Court Div. 0, No. 10-15672; to the Court of Appeal, Third Circuit, No. CA 03-241.
Denied.